/7_ CI(
l) i-- ',
                 (2    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DARANCOHN,
                      Plaintiff                            CIVIL ACTION

               v.
                                                                                   FILED
 PENNSYLVANIA ST A TE UNIV.,                               NO. 19-2857             FEB 12 2020
               Defendant
                                                                                 K~            N, Cler'i<
                                                                                By~
                                                                                  __
                                                                                   ..-...__..___Dep.Clerk
                                           ORDER

        AND NOW, this 12th day of February, 2020, upon consideration of Defendant's Motion

 to Dismiss for Failure to State a Claim (Doc. No. 5), the Response in Opposition (Doc. No. 17),

 and the Reply in Support (Doc. No. 20), it is ORDERED that the Motion (Doc. No. 5) is

 GRANTED IN PART and DENIED IN PART as outlined in the Court' s February 12, 2020

 Memorandum. Ms. Cohn may file a second amended complaint in an attempt to cure the pleading

 deficiencies consistent with this Court's accompanying Memorandum by March 5, 2020.




                                  EN1'0 FEB 1 3 2020
